—In an action, inter alia, to recover payment for goods sold and delivered, the plaintiff appeals from an order of the Supreme Court, Nassau County (Schmidt, J.), entered October 23, 1997, which granted the defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (8).
Ordered that the order is affirmed, with costs.
The consent to jurisdiction clause of the plaintiffs invoices constituted an additional term which materially altered the parties’ agreement (see, UCC 2-207 [2] [b]; Matter of Marlene Indus. Corp. [Carnac Textiles], 45 NY2d 327; Pacamor Bearings v Molon Motors & Coil, 102 AD2d 355, 358). As no other basis is alleged for personal jurisdiction over the defendant, the Supreme Court properly granted the defendant’s motion to dismiss the complaint (see, CPLR 3211 [a] [8]). Bracken, J. P., Copertino, Thompson and Friedmann, JJ., concur.